Case 2:20-cv-10972-SFC-DRG ECF No. 6 filed 05/05/20      PageID.68   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSHUA FLORES, et al.,
                                     Case No. 2:20-cv-10972-SFC-DRG
            Plaintiff,               Hon. Sean F. Cox
v.
FCA US LLC,
          Defendant.
__________________________________________________________________

                 APPEARANCE OF THOMAS L. AZAR, JR.

      PLEASE TAKE NOTICE that Thomas L. Azar, Jr. of the law firm of

Thompson Coburn LLP has this day entered his appearance as attorney of record

for Defendant FCA US LLC in the above-entitled cause.

                                By: /s/ Thomas L. Azar, Jr.
                                    Thomas L. Azar, Jr.
                                    THOMPSON COBURN LLP
                                    One US Bank Plaza
                                    St. Louis, Missouri 63101
                                    Telephone: (314) 552-6000
                                    Facsimile: (314) 552-7000
                                    tazar@thompsoncoburn.com

                         CERTIFICATE OF SERVICE
       I hereby certify that on May 5, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system which will send
notification of such filing to the attorneys of record.

                                     /s/ Thomas L. Azar, Jr.
